Monks, J.
Appellant brought this action against appellee and five others. Each of said defendants, in the court below,' filed a demurrer to each paragraph of the complaint for want of facts, which was overruled. Said defendants filed an answer in six paragraphs. Appellant filed a demurrer to each paragraph of said answer, for want of facts, which was overruled. Appellant then filed his reply in seven paragraphs. The cause was tried by the court, and a special finding of facts made and conclusions of law stated thereon against appellant and in favor of appellee and its codefendants in the court below. Einal judgment was rendered by the court that appellant take nothing by his said action, and that the “defendants recover of the plaintiff their costs and charges in this cause laid out and expended.”
Six defendants recovered final judgment against appellant in the court below, and he has made only the American Mutual Life Insurance Company, one of said defendants, an appellee in this court. It is settled law in this State *357that, unless all parties adverse to appellant in the court below are made appellees in this court, the case can not be determined on its merits. Kreuter v. English Lake Land Co., 159 Ind. 372, and cases cited.
The appeal is therefore dismissed.